             UNITED STATES DISTRICT COURT FOR THE
                 EASTERN DISTRICT OF MISSOURI
                         EASTERN DIVISION

RODRIQUEZ HARRIS,                 )
                                  )
                 Plaintiff,       )
                                  )
     v.                           )        No. 4:18CV2072HEA
                                  )
BRETT HAYS, et al.,               )
                                  )
                 Defendants.      )


                        ENTRY OF APPEARANCE

      Shannon B. Gamble, Assistant Attorney General, hereby enters her

appearance as counsel of record for Defendant, Michele Mayes.


                                      Respectfully submitted,

                                      ERIC SCHMITT
                                      Attorney General

                                      /s/ Shannon B. Gamble_________
                                      Shannon B. Gamble #43469
                                      Assistant Attorney General
                                      P.O. Box 899
                                      Jefferson City, MO 65102
                                      Phone: (573) 751-9167
                                      Fax: (573) 751-9456
                                      Email: Shannon.Gamble@ago.mo.gov

                                      ATTORNEY FOR DEFENDANT
                         CERTIFICATE OF SERVICE

      I hereby certify that on this 17th day of July, 2019, I electronically filed

the foregoing with the Clerk of the Court’s ECF system, which sent notice to

the following:

J. Andrew Hirth
TGH Litigation LLC
913 East Ash Street
Columbia, MO 65201
andy@tghlitigation.com

Michael S. Foster
Foster Wallace, LLC
1501 Westport Road
Kansas City, MO 64111
Michael@fosterwallace.com


                                              /s/ Shannon B. Gamble
                                              Shannon B. Gamble
                                              Assistant Attorney General
